Citation Nr: 1609735	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for amblyopia. 

2.  Entitlement to service connection for non-senile cataract.

3.  Entitlement to service connection for ocular histoplasmosis with retinal scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  This matter was most recently before the Board in April 2015.

The Board notes that the Veteran initially filed a claim for entitlement to service connection for eye problems.  The medical evidence of record includes diagnoses of amblyopia, non-senile cataract, and ocular histoplasmosis with retinal scarring.  As such, the Board has recharacterized the Veteran's claim to include these diagnoses as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require technical precision).  


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that amblyopia clearly and unmistakably pre-existed and was clearly and unmistakably not aggravated beyond the natural progression by the Veteran's active duty service.

2.  The probative, competent evidence demonstrates that the Veteran's non-senile cataract is related to active duty service.

3.  The probative, competent evidence does not demonstrate that ocular histoplasmosis with retinal scarring is related to active duty service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for amblyopia have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2015).

2.  The criteria for service connection for non-senile cataract have been met.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

3.  The criteria for service connection for ocular histoplasmosis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claim in September 2011 and November 2013, and an addendum opinion was provided in June 2015 by the November 2013 examiner.  Upon review, the Board finds the VA examinations and opinions, when taken together, sufficient and adequate.  The VA examiners reviewed the Veteran's relevant medical history and lay statements, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with all remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 444 F.3d 1328; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he has an eye disability which may have pre-existed but been aggravated by his period of active duty service.  The record reflects that the Veteran was discharged from service two months after his enlistment because of inadequate vision due to bilateral amblyopia.
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

As a threshold matter, the record reflects diagnoses of non-senile cataract, amblyopia, and ocular histoplasmosis during the pendency of the appeal.  As such, the Board finds that the Veteran has established current disabilities for purposes of service connection.  

With respect to amblyopia, a review of the Veteran's service medical records reflects that the condition was not noted upon entrance to service.  The condition was discovered soon after entrance when the Veteran complained of sensitivity to sunlight and defective vision was found.  Accordingly, the presumption of soundness attaches and clear and unmistakable evidence is required to demonstrate that the condition pre-existed and was not aggravated by active duty service in order to rebut the presumption.  38 U.S.C.A. § 1111.  Here, the Veteran underwent VA examination in connection with his claim in September 2011 and November 2013, and an addendum opinion was provided in June 2015.  On each occasion, the VA examiners opined that the Veteran's amblyopia pre-existed and was not aggravated by active duty service.  The September 2011 examiner noted that amblyopia is a congenital or developmental disease not known to progress or exacerbate beyond its initial presentation and, as such, could not be aggravated beyond its natural progression.  The November 2013 examiner agreed that amblyopia is a genetic condition, related to the Veteran's refractive error, which could not have been aggravated by the Veteran's short period of active duty service.  In June 2015, the November 2013 examiner added that amblyopia is a stable condition that cannot be aggravated beyond the natural progression.  Accordingly, based on the medical evidence of record, the Board finds that the Veteran's amblyopia clearly and mistakably pre-existed and was clearly and unmistakably not aggravated beyond the natural progression by his active duty service and, as such, the presumption of soundness is rebutted.  Accordingly, service connection for amblyopia is not warranted.  See 38 C.F.R. § 3.306.

With respect to the remaining issues, entitlement to service connection for non-senile cataract and ocular histoplasmosis, the next element to establish is the occurrence of an in-service event or injury.  The Veteran's service medical records reflect that he complained of photophobia upon exposure to sunlight.  Accordingly, the Board finds the Veteran has established an in-service event of sun exposure for purposes of determining service connection. 

With respect to a nexus between non-senile cataracts and the in-service event or injury, the only medical evidence of record is the November 2013 VA opinion which is positive to the Veteran's claim.  The examiner opined that it was at least at likely as not that the development of cataract at a young age was related to exposure to sunlight and possible minor facial trauma during military training.  As it is established that the Veteran was exposed to sunlight and minor facial trauma is likely during basic training, the Board finds the evidence demonstrates that non-senile cataract is related to active duty service and, accordingly, service connection is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to a nexus between ocular histoplasmosis and the in-service event or injury, the only competent medical evidence is the November 2013 VA opinion, which is negative to the Veteran's claim.  The examiner opined that the Veteran's retinal scarring, likely due to ocular histoplasmosis, was unrelated to his active duty service.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an eye disability, including ocular histoplasmosis with retinal scarring.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, while the Veteran has asserted that his eye disabilities are related to active duty, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of any eye disability, including ocular histoplasmosis with retinal scarring.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

As the only competent medical evidence with respect to ocular histoplasmosis is negative to the Veteran's claim, the Board finds that the preponderance of the evidence is against a grant of service connection for ocular histoplasmosis with retinal scarring.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for amblyopia is denied.

Entitlement to service connection for non-senile cataract is granted.

Entitlement to service connection for ocular histoplasmosis with retinal scarring is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


